Citation Nr: 0620036	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-17 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota, which in pertinent part, denied service 
connection claims for dysthymia and migraine headaches.  This 
matter initially came before the Board in September 2003.  At 
that time, the appeal involved three additional issues, which 
were decided at that time.  The issues currently on appeal 
were remanded for procedural and evidentiary issues, which 
the Appeals Management Center Resource Unit in Bay Pines, 
Florida, addressed.  Accordingly, the Board is able to 
proceed with its review.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown in service 
and post-service treatment records show an initial diagnosis 
of depression, not otherwise specified (NOS) in 1992 and 
dysthymia in the mid 1990's; competent medical evidence shows 
no relationship exists between depression NOS or dysthymia 
and service or a service-connected disability.

2.  Migraine headaches are not shown in service and post-
service treatment records show an initial diagnosis of 
migraine headaches in the mid 1990's; competent medical 
evidence shows no relationship exists between migraine 
headaches and service or a service-connected disability.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than post-
traumatic stress disorder was not incurred in or aggravated 
by military service and a psychosis may not be presumed to be 
of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Migraine headaches were not incurred in or aggravated by 
military service and are not secondary to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in February 2001.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in October 2000, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The February 2001 VCAA notice letter complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)." Although the notice letter does not use the 
precise language of the fourth element, it does advise him to 
submit evidence showing his current disabilities are related 
to service, that he should identify any VA treatment, that he 
should submit private medical records or identify the 
provider so that VA could request the records, that he may 
submit lay statements, copies of letters he wrote home or 
other documents, and that he should send the facts or papers 
needed as soon as possible.  Fairly read, the February 2001 
letter complies with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status, degree of disability, and effective date.  
Despite the exclusion of these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran has been established.  Since the 
Board finds that service connection is not warranted for 
either an acquired psychiatric disorder or migraine headaches 
in this appeal, the level of disability and the effective 
date for service connection are not issues before the Board.  
In sum, the lack of notice has no prejudicial consequence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, which addressed 
the nature and etiology of the veteran's migraine headaches.  
The Board further finds that, in the absence of any competent 
evidence that suggests a nexus between an acquired 
psychiatric disorder other than PTSD and any remote incident 
of service, a medical examination and/or opinion is not 
warranted with respect to the claim for service connection 
for an acquired psychiatric disorder other than PTSD.  Id; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
compare Duenas v. Principi, 18 Vet. App. 512 (2004).  There 
is sufficient medical evidence of record to make a decision 
on the claims on appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  
Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be presumed for a psychosis if it is 
manifested to a degree of 10 percent within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, VA records for treatment from 1990 to 2003, private 
treatment records, VA examination reports, Social Security 
Administration records, an internet article, and his 
contentions, as presented in hearing testimony, written 
statements, and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Acquired Psychiatric Disorder (other than PTSD)

The veteran contends that he became depressed while he was 
stationed overseas in service and, therefore, his acquired 
psychiatric disorder should be service connected.  Treatment 
records, however, do not support his contentions; moreover, 
the veteran's recent statements conflict with contemporaneous 
records on this issue.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In the instant case, the first prong is met.  
Post-service treatment records show the veteran has a current 
psychiatric diagnosis, which has evolved over the years.  The 
initial psychiatric diagnosis was depression, NOS; a 
clinician arrived at this diagnosis in 1992.  By 1995, 
treatment records repeatedly reflected dysthymia or a 
dysthymic disorder, but by 2002, clinicians reinstated the 
depression, NOS diagnosis and it appears to be current.  

The second prong of service connection (medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury) has not been established.  The veteran's assertion 
that he was "depressed" while he was overseas does not 
constitute competent evidence of a psychiatric disability.  A 
lay statement may be made that relays the visible symptoms of 
a disease or disability or the facts of observed situations 
or circumstances.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  For that reason, the claimant's statement 
is competent only insofar as it evokes the image of a sad, 
withdrawn, unmotivated individual.  In claims regarding 
service connection, the resolution of issues involving 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Depression, as far as being a psychiatric 
illness in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, can only be diagnosed by a trained medical 
professional.  It is easily inferred from treatment notes 
that the veteran does not have the requisite qualifications 
to make such a diagnosis, i.e., treatment records show the 
veteran has no more than a high school education.  

Although the veteran is competent to attest to his observable 
symptoms and attendant situations and circumstances that he 
observed, the Board does not find the veteran's recent claim 
that his nervous condition began in service to be credible.  
See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence"); see also Caluza v. Brown, 7 Vet. App. 498, 510-
11 (1995), (credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  In this regard, 
contemporaneous records are most illuminating.  Service 
medical records show absolutely no findings regarding a 
psychiatric disorder in service.  In fact, upon undergoing 
his separation physical examination in March 1976, the 
veteran denied ever having depression or excessive worry, or 
nervous trouble of any sort and the veteran's psychiatric 
"system" was evaluated as being normal.  The Board finds 
the statements made during service to be more reliable than 
the veteran's current statements, because they were made 
contemporaneously with service and there is no indication 
that the statements were made pursuant to a claim for 
compensation.   

The third prong of service connection (medical evidence of a 
nexus) has not been established.  As explained above, no 
chronic psychiatric disability is shown in service.  There 
are no treatment records from the veteran's separation until 
1990.  In 1992, the veteran reported that he had no prior 
psychiatric treatment.  Consequently, a presumption of 
service connection for a psychosis is not appropriate, as 
nothing pertinent is shown within one year of the veteran's 
discharge.  Since the Board has determined that service 
medical records, which show no psychiatric complaints or 
diagnoses, are more credible and therefore, more probative 
than the veteran's recent claims of being depressed in 
service, the Board finds that there is no injury, disease, or 
event in service, that may give rise to a medical nexus 
between service and the veteran's current diagnosis of 
depression, NOS.  

In summary, competent evidence in this matter fails to show 
that the veteran had a psychiatric illness in service or 
within one year of service that is related to his current 
diagnosis of an acquired psychiatric disorder.  Accordingly, 
the Board finds that service connection for an acquired 
psychiatric disorder other than PTSD is not warranted.

Migraine Headaches

The veteran contends that he incurred headaches in service 
while undergoing noise exposure from artillery firing out in 
the field.  In the alternative or as a dual cause, he 
contends that his headaches are attributable to his service-
connected feet disabilities.  In this regard, the veteran is 
service connected for Achilles tendinitis of the right foot 
and of the left foot.

Service medical records do not reflect any findings that were 
attributed to headaches.  On the contrary, the veteran's 
separation physical examination shows that he denied any 
history of frequent or severe headaches and the examining 
clinician found no abnormalities.  Post-service medical 
records also conflict with the veteran's recent accounts that 
the headaches began in service.  The veteran disclosed in 
1994 that he had been in several fights, and even had been 
knocked unconscious on one occasion.  He reported in 1994 
that his headaches began after being hit in the head with a 
pool cue in April of that year.  During a VA compensation 
examination for neurologic disorders in July 1996, the 
veteran reported that he had been experiencing chronic 
headaches for the last 4-5 years, which became more frequent 
and severe in intensity in the last 2-3 years.  This account 
is consistent, or at least more consistent, with the post-
service medical records, which show initiation of treatment 
in the early 1990's.  The first complaints of headaches of 
record are in 1990.  As demonstrated, the veteran's recent 
claims that his headaches began in service are inconsistent 
with both service medical records and early treatment 
records.  Consequently, the Board finds his recent 
statements, that date headaches back to service, are of 
lesser probative value.  Id.; Madden, 125 F.3d at 1481 (Fed. 
Cir. 1997).

The decisive evidence regarding migraine headaches is 
presented in the VA neurologic examination from October 2005.  
The VA examiner considered the veteran's theory that his 
headaches were related to his service-connected foot 
disabilities and the theory of direct service connection.  
The clinician concluded that the veteran's migraine headaches 
were not service connected.  As an aside, he found it as 
likely as not that the etiology of the veteran's headaches 
was the trauma to his head that he incurred during multiple 
physical altercations. At least two of these altercations are 
documented by treatment records (x-ray reports and progress 
notes) from late 1992 and early 1993.  The VA examiner's 
medical opinion is well documented and is not contradicted by 
any other competent evidence.  As noted, the veteran's 
suppositions regarding the etiology of medical diagnoses are 
not competent evidence.  Espiritu, 2 Vet. App. at 495 (1992); 
Routen, 10 Vet. App. at 186 (1997); aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In sum, there is no competent evidence that 
substantiates a relationship between the veteran's migraine 
headaches and service.  Accordingly, service connection for 
migraine headaches is denied.


ORDER

Service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder is denied.

Service connection for migraine headaches is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


